Citation Nr: 0621786	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  05-06 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for left 
varicocele.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 2001 to April 
2001.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied an initial compensable 
rating for left varicocele.


FINDING OF FACT

The competent medical evidence demonstrates that the veteran 
does not have atrophy in both testicles.


CONCLUSION OF LAW

The schedular criteria for an initial compensable rating for 
left varicocele have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.115b, Diagnostic 
Code 7523 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in April 2005; a rating 
decision in September 2003; and a statement of the case in 
December 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the February 2006 
supplemental statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical examination in relation to this claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the veteran appealed the original 
assignment of a disability evaluation following an award of 
service connection.  38 U.S.C.A. § 5107(a); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  Thus, the severity of 
the disability is to be considered during the entire period 
from the initial assignment of a disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App.143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The RO has evaluated the veteran's left varicocele, by 
analogy, under 38 C.F.R. § 4.115b, Diagnostic Code 7523.  
Under this diagnostic code, complete atrophy of one testicle 
warrants a noncompensable rating.  Complete atrophy of both 
testicles warrants a 20 percent rating.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an initial compensable evaluation for 
left varicocele under the applicable criteria.

During a VA examination in September 2005, the examiner found 
that both the left and right testicles appeared normal in 
size and that there was a small area of questionable 
varicocele in the left scrotal sac that was not tender, 
swollen, or painful.  The veteran had a two-year-old child 
and the examiner found no problems with fertility.  The 
examiner diagnosed the veteran's condition as small left 
varicocele and opined that the veteran was not "limited in 
his activities of daily living or in his routing of normal 
employment by some sporadic discomfort in the left testicle" 
as the result of the small varicocele.

At the hearing and in a notice of disagreement, the veteran 
stated that the pain in the left side of the groin has spread 
to the right side as well.  However, the competent medical 
evidence is negative for any evidence of complete atrophy of 
both testicles

The Board is aware of the veteran's own assertions as to the 
severity of his groin pain.  Lay statements are considered to 
be competent evidence when describing the features or 
symptoms of an injury or illness.  See Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  As a layperson, however, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as whether increased groin pain 
satisfies diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As a result, the veteran's assertions 
do not constitute competent medical evidence in support of an 
initial compensable evaluation for left varicocele.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and an initial 
compensable evaluation for left varicocele is denied.


ORDER

An initial compensable evaluation for left varicocele is 
denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


